Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 24, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148486 & (18)                                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 148486
                                                                    COA: 318666
                                                                    Calhoun CC: 2007-001511-FC
  STEVEN GILLIARD,
            Defendant-Appellant.

  _________________________________________/

          By order of April 28, 2014, the prosecuting attorney was directed to answer the
  application for leave to appeal the December 20, 2013 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal,
  we REMAND this case to the Calhoun Circuit Court for the appointment of substitute
  appellate counsel, in light of Halbert v Michigan, 545 US 605; 125 S Ct 2582; 162 L Ed
  2d 552 (2005). Based on our review of the record, the circuit court granted original
  appointed appellate counsel’s motion to withdraw, but failed to appoint substitute
  appellate counsel until after the then effective 12-month deadline to file a direct appeal
  had expired. See MCR 7.205(F). On remand, substitute appellate counsel, once
  appointed, may file an application for leave to appeal in the Court of Appeals, and/or any
  appropriate postconviction motions in the circuit court, within six months of the date of
  the circuit court’s order appointing counsel. Counsel may include among the issues
  raised, but is not required to include, the issue raised by the defendant in his motion for
  relief from judgment that was filed in 2009.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 24, 2014
         p0616
                                                                               Clerk